Citation Nr: 1610311	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  10-15 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right wrist disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran had active service from September 1969 to May 1971, including combat service in the Republic of Vietnam and his decorations include the Purple Heart medal. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2011, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the claims file.  In April 2013 the Board remanded the above issue for additional development.


FINDING OF FACT

The Veteran's right wrist disability, diagnosed as degenerative joint disease of the right hand and wrist, was incurred in service.


CONCLUSION OF LAW

A right wrist disability, diagnosed as degenerative joint disease of the right hand and wrist, was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id.  (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000). 

The Veteran's service treatment records document he sustained shrapnel wound while in combat in Vietnam.  38 U.S.C.A. § 1154(b).  In addition, the May 2013 VA examiner diagnosed his right wrist disability as degenerative joint disease of the right hand and wrist and the Veteran reports the onset of the observable symptoms of this condition (i.e., pain and limitation of motion) to the same combat in which he sustained a shrapnel wound.  Further, the Board finds that the Veteran is both competent to report experiencing observable symptoms of an injury to the right hand and wrist during and since serving in combat in Vietnam and that his account of having a right hand and wrist problem since that time is credible.  Thus, the Board finds that the evidence is not sufficient to rebut the presumption that his right wrist disability became manifest during his combat service.  See Reeves.  In light of his combat service, the documented shell fragment wound he sustained during this service, the credible history of observable symptoms of an injury to the right hand and wrist in and since service, and the diagnosis of degenerative joint disease of the right hand and wrist, the Board finds that service connection for a right wrist disability, diagnosed as degenerative joint disease of the right hand and wrist, is warranted because the disability had its onset in service.


ORDER

Service connection for a right wrist disability, diagnosed as degenerative joint disease of the right hand and wrist, is granted.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


